NO. 12-22-00004-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

HECTOR MANUEL TORRES,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Hector Manuel Torres, acting pro se, filed a notice of appeal from the trial court’s denial
of his motion for new trial. Appellant was convicted in August 2002. He filed his motion for
new trial in October 2021 and the trial court denied the motion on November 3, 2021.
       On January 5, 2022, this Court notified Appellant that the notice of appeal failed to show
the jurisdiction of the Court, i.e., the order being appealed is not an appealable order. We further
notified Appellant that the appeal would be dismissed unless the notice of appeal was amended
on or before February 4 to show this Court’s jurisdiction. Appellant filed an amended notice of
appeal on January 31, which states, “After the denial of an order by the state court, a defendant
has the right to appeal such orders, Applicant has sought relief in the lower court which was
denied, now he seeks the right to file an appeal against the order by the court, and ask that this
court grant permission.”
       In criminal cases, an appellate court has jurisdiction only from a final judgment of
conviction or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97
(Tex. Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded
by law but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR,
2006 WL 1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation
for publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.). An
order denying a motion for new trial is not a separately appealable order. Hernandez v. State,
No. 03-11-00673-CR, 2012 WL 254606, at *3 (Tex. App.—Austin Jan. 25, 2012, no pet.) (mem.
op., not designated for publication); see Castillo v. State, No. 10-21-00191-CR, 2021 WL
4307520, at *1 (Tex. App.—Waco Sept. 22, 2021, no pet.) (mem. op., not designated for
publication) (dismissing for want of jurisdiction appeal from 2021 dismissal of motion for new
trial filed by appellant who was convicted years earlier); see also Billiot v. State, No. 02-11-
00298-CR, 2011 WL 4469232, at *1 (Tex. App.—Fort Worth Aug. 30, 2011, pet. ref'd) (per
curiam) (mem. op., not designated for publication) (no statutory authorization for direct appeal
from denial of motion for new trial independent of direct appeal from underlying conviction).
Because the denial of Appellant’s motion for new trial is not separately appealable, we dismiss
the appeal for want of jurisdiction.
Opinion delivered February 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 9, 2022


                                        NO. 12-22-00004-CR


                                 HECTOR MANUEL TORRES,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 241-0574-02)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.